         Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 1 of 19



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISON

IN RE:                                             §
                                                   §
TRANS WORLD SERVICES, INC                          §              CASE NO. 18-32660
                                                   §
                                                   §
       Debtor                                      §                     Chapter 11

                          TRANS WORLD SERVICES, INC.
                       AMENDED PLAN OF REORGANIZATION
                                 March 14, 2019

In accordance with 11 U.S.C. §1121 and §1106, Debtor, TRANS WORLD SERVICES, INC
("Debtor") files this Amended Plan of Reorganization as follows:

1.   DEFINITIONS

For purposes of this Amended Plan of Reorganization, the following terms and definitions shall
have the following meanings unless the context clearly indicates otherwise:

       1.1
       "Administrative Claim" means any Claim constituting a cost or expense of
       administration of the Chapter 11 Case allowed under subsections 503(b) and 507(a)(1) of
       Bankruptcy Code, including, without limitation, any actual and necessary expenses of
       preserving the estate of the Debtor, any actual and necessary expenses of operating the
       business of the Debtor, all compensation or reimbursement of expenses to the extent
       allowed by the Bankruptcy Court under section 330 or 503 of the Bankruptcy Code, and
       any fees or charges assessed against the estate of the Debtor under section 1930, chapter
       123 of title 28 of the United States Code.

       1.2
       "Administrative Claimant" means any Person, including a Professional, entitled to
       payment on account of an Administrative Claim.

       1.3
       "Allowed," when used with respect to a Claim means a Claim (i) to the extent it is not
       Contested; or (ii) a Disputed Claim, proof of which was filed timely with the Bankruptcy
       Court, and (A) as to which no objection was filed by the Objection Deadline, unless such
       Claim is to be determined in a forum other than the Bankruptcy Court, in which case such
       Claim shall not become Allowed until determined by Final Order of such other forum and
       allowed by Final Order of the Bankruptcy court; or (B) as to which an objection was filed
       by the Objection Deadline, to the extent allowed by a Final Order. "Allowed," when used
       with respect to an Administrative Claim of a Professional shall mean an Administrative

                                               1
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 2 of 19



Claim approved by application to the Bankruptcy Court and entry of a Final Order
approving such Administrative Claim.

1.4
"Bankruptcy Code" means the Bankruptcy Reform Act of 1978, as amended and codified
at Title 11 of the United States Code.

1.5
"Business Day" means any day other than Saturday, Sunday, a legal holiday or a day on
which national banking institutions in Texas are authorized or obligated by law or
executive order to close.

1.6
"Claim" shall have the meaning set forth in section 101(5) of the Bankruptcy Code.

1.7
"Confirmation" shall mean the approval by the Court of the Plan.

1.8
"Confirmation Date" means the date of entry of the Confirmation Order.

1.9
"Confirmation Hearing" means the hearing conducted as it may be continued from time
to time by the Bankruptcy Court pursuant to section 1128 of the Bankruptcy Code and
Bankruptcy Rule 3020(b) to consider confirmation of the Plan.

1.10
"Confirmation Order" means an order entered by the Court confirming the Plan in
accordance with the provisions of Chapter 11 of the Bankruptcy Code.

1.11
"Court" shall mean the United States Bankruptcy Court for the Southern District of Texas,
Houston Division, including the Bankruptcy Judge presiding in the Chapter 11 case of the
Debtor.

1.12
"Creditors" shall mean all creditors of the Debtor holding claims for debts, liabilities, or
demands of any character whatsoever, as defined in section 101(10) of the Bankruptcy
Code.

1.13
"Debtor" shall mean TRANS WORLD SERVICES, INC.

1.14
"Debtor's Assets" shall mean all right, title and interest in and to all property of every
kind or nature, whether known or unknown, owned by Debtor or the Estate, including, but

                                         2
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 3 of 19



not limited to, any cash, real property interests, tax refunds, equipment, furniture, or other
tangible property. accounts receivable, work-in-process, contract rights, insurance policies,
intangible property, books and records, and whether known or unknown, causes of action,
including, but not limited to, (i) all claims and rights against insiders and affiliates of
Debtor and third parties and (ii) all claims and rights arising under or related to the
Bankruptcy Code, including but not limited to, sections 362, 505, 506, 510, 541, 542, 543,
544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy Code.

1.15
"Disputed Claim" shall mean a Claim against the Debtor (a) that is listed in the Debtor's
Schedules as disputed, contingent, or unliquidated; (b) that is listed in the Debtor's
Schedules as undisputed, liquidated, and not contingent and as to which a proof of Claim
has been filed with the Court, to the extent the proof of Claim amount exceeds the
scheduled amount; (c) that is not listed in the Debtor's Schedules, but as to which a proof
of Claim has been filed with the Bankruptcy Court; or (d) as to which an objection has been
or may be timely filed and has not been denied by Final Order. To the extent an objection
relates to the allowance of only a part of a Claim, such Claim shall be a Disputed Claim
only to the extent of the objection.

1.16
"Disputed Claim Fund" shall mean that account established by the Reorganized Debtor
for the purpose of holding Dividends on claims that are disputed Claims at the time of a
Distribution Date.

1.17
"Distribution Date" shall mean that date designated by the Plan on which distribution are
to be mailed as provided in the Plan.

1.18
"Distribution Fund" shall mean that account established by the Reorganized Debtor for
purpose of payment of Dividends to Allowed Unsecured Claims.

1.19
"Dividend" shall mean a payment in cash in the amount provided by the Plan for a
designated class of claimants.

1.20
"Effective Date" shall mean the Business Day that is 30 days after the Plan is confirmed.

1.21
"Final Order" shall mean an Order of the Court which, not having been reversed,
modified or amended and not being stayed, and the time to appeal from which, or to seek
review or certiorari or rehearing, has expired and such Order has become conclusive upon
all matters adjudicated thereby, and in full force and effect.




                                          3
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 4 of 19



1.22
"Insider" shall have that meaning defined by 11 U.S.C. §101 (31).

1.23
"Official Committee of Creditors" shall mean those creditors appointed by the Office of
the United States Trustee to serve in this Case.

1.24
"Plan" shall mean this Amended Plan of Reorganization in its present form, or as it may
be amended or supplemented from time to time.

1.25
"Priority Claim" means those Allowed Claims which are entitled to the priority provided
for under section 507(a) of the Bankruptcy Code.

1.26
"Pro Rata" shall mean the amount which is the result of multiplying the funds available
to a named class of creditors by the fraction in which the numerator is the allowed amount
of a particular claim in the named class, and the denominator is a total of the allowed
amounts of all claims on the named class, to be recalculated at the time of each
disbursement.

1.27
"Reorganized Debtor" shall mean the Debtor after the entry of Order Confirming Plan.

1.28
"Secured Claim" shall mean a Claim secured by a perfected valid and enforceable lien on
property in which the Debtor has an interest, of a value determined in accordance with 11
U.S.C. §506(a), or as may otherwise be determined in the course of Claim allowance under
this Plan or the Bankruptcy Rules and law.

1.29
"Secured Tax Claim" shall mean a claim described in 11 U.S.C. §507(a)(8) together with
all accrued interest and penalties, which is also a Secured Claim.

1.30
"Substantial Consummation" shall occur upon the payment of the First Distribution
under the Plan.

1.31
"Unsecured Claim" means any Claim that is not a Secured Claim, Administrative Claim
or Priority Claim.




                                        4
     Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 5 of 19



2. GENERAL TERMS AND CONDITIONS

    This Plan is intended to deal with all claims against the Debtor of whatever character,
    whether or not contingent or liquidated, and whether or not allowed by the Court pursuant
    to section 502(a) of the Bankruptcy Code. However, only those claims allowed pursuant to
    section 502(a) of the Bankruptcy Code will receive treatment afforded by the Plan in
    Section 4.

3. TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS

    3.1
    Payment of Administrative Expense claims. Each holder of an Administrative Claim that
    becomes an Allowed Administrative Claim prior to the Effective Date shall receive without
    interest on the Effective Date the amount of such claim, unless such holders have agreed
    to a different treatment of such claim. An Administrative Claim that becomes an Allowed
    Administrative Claim on or after the Effective Date shall receive without interest within
    fifteen (15) days of such Administrative Claim becoming an Allowed Administrative
    Claim the amount of such claim. Except as provided in section 4.1, a claim for an
    Administrative Claim shall be forever barred and shall not be enforceable against the
    Debtor, the Plan Trust, the Reorganized Debtor, or their respective properties, agents,
    successors or assigns, unless a request for payment of Administrative Claim is filed with
    the Court and served upon the Reorganized Debtor and Debtor's counsel no later than sixty
    (60) days after the Confirmation Date.

    3.2
    Payment of United States Trustee Fees Incurred Prior to Confirmation. All fees incurred
    pursuant to 28 U.S.C. §1930(a)(6) for time periods prior to entry of the Confirmation Order
    shall be paid by the Debtor on or before the Effective Date from its D-I-P Bank Account.

    3.3
    Payment of United States Trustee Fees Incurred Subsequent to Confirmation. All fees
    incurred pursuant to 28 U.S.C. §1930(a)(6) for time periods subsequent to entry of
    Confirmation Order shall be paid by the Reorganized Debtor from its assets. After
    Confirmation, the Reorganized Debtor shall file with the court and serve on the United
    States Trustee a monthly financial report for each month (or portion thereof) the case
    remains open in a format prescribed by the United States Trustee and provided to the
    Reorganized Debtor by the United States Trustee. United States Trustee Quarterly Fees
    will accrue until this case is closed by the Court or converted to Chapter 7.

    3.4
    Payment to Professionals. Claims of professionals for services provided and expenses
    incurred prior to the Effective Date shall be deemed Administrative Claims and shall be
    paid as provided in section 4.1 of the Plan; provided however, that notwithstanding the
    provisions of section 4.1, requests for payment of claims of professionals as Administrative
    Claims shall be filed with the Court and served on the Official Committee of Creditors,
    Reorganized Debtor, Debtor's counsel and the United States Trustee within thirty (30) days

                                             5
        Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 6 of 19



       of the Effective Date. All such claims not so filed will be forever barred and shall not be
       enforceable against the Debtor, the Reorganized Debtor, or their respective properties,
       agents, successors or assigns. Claims of professionals for the services rendered and
       expenses incurred after the Effective Date shall be paid as agreed by the Reorganized
       Debtor from its Property.

4. PLAN TREATMENT AND IMPLEMENTATION

                                 Means for Execution of the Plan

Debtor plans to finance its repayment plan of reorganization through continued operation of its
wholesale auto parts sales business.

                                     4.1 Classes of Claims
Class 1 Allowed Administrative Claims

These claims shall be paid in cash and in full on the Effective Date, the date on which such claim
becomes an Allowed Claim or on such later date as the Debtor and the Holder of any Class 1
Administrative Claims shall agree.

A.      The U.S. Trustee fees will be paid as a Class 1 claimant if any are owed on the Effective
Date. The Debtor shall be responsible for timely payment of United States Trustee quarterly fees
incurred pursuant to 28 U.S.C. §1930(a)(6). Any fees due as of the date of confirmation of the plan
will be paid in full on the effective date of the plan. After confirmation, the Debtor shall pay United
States Trustee quarterly fees as they accrue until this case is closed by the Court. The Debtor shall
file with the Court and serve on the United States Trustee a quarterly report for each quarter that
the case remains open.

B.     Additionally, the Debtor’s attorney’s fees will be paid in Class 1 after approval of the
Court. It is estimated that the Debtor’s attorney’s fees will be less than $20,000.00. Also, the
Debtor’s C.P.A. fees will be paid in Class 1 after approval of the Court. It is estimated that the
Debtor’s accountant’s fees will be approximately $7,500.00.

                                       4.2 Classes of Secured Claims

Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate (or that
are subject to set off) to the extent allowed as secured claims under §506 of the Code. If the value
of the collateral or setoffs securing the creditor’s claim is less than the amount of the creditor’s
allowed claim, the deficiency will be classified as a general unsecured claim.

Class 2 – Secured Claim of JPMorgan Chase Bank N.A. – Impaired

Class 2 consists of the secured claim of JPMorgan Chase Bank N.A.



                                                  6
        Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 7 of 19



Secured Claim of JPMorgan Chase Bank N.A. This claim shall be paid in sixty (60) monthly
installments of $7,936.71 beginning on the Effective Date of the plan at an interest rate of (7.090%).
This Class 2 creditor shall retain its contractual and statutory liens. Default shall occur if a scheduled
Plan payment is not made by the Debtor. In the event of default, this class 2 creditor shall send written
notice of default to Debtor’s attorney. If the default is not cured within ten (10) days after notice of
default is received, the creditor shall proceed with its state law remedies for collection of all amounts
due under state law pursuant to Texas law. The claim of JPMorgan Chase Bank in the amount of
$399,961.48 shall be paid in sixty (60) equal monthly installments of $7,936.71 until paid in full.

Please note, Debtor’s president, Mohammad H. Samana, is a personal guarantor for this
secured creditor claim. No guarantors of the debt owing by the Debtor shall be discharged
or released from any liability for claims under the Plan.

                         4.3 Classes of Unsecured Priority Claims

Class 3 –Unsecured Claims of Internal Revenue Service - Impaired

Class 3 consists of the allowed unsecured priority claim of Internal Revenue Service. This claim
shall be paid in full (100%) at the interest rate of 6%. The monthly payment shall be $2,544.00
paid in fourty-eight (48) equal installments, beginning 30 days after the Effective Date of Debtor’s
plan. Its claim totals $96,708.02.

Class 4 - Unsecured Claims of Comptroller of Public Accounts – Impaired

Class 4 consists of the allowed unsecured priority claim of Comptroller of Public Accounts. This
claim shall be paid in full. The monthly payment shall be $1,500.00 paid in two (2) equal
installments beginning 180 days after the Effective Date of Debtor’s plan. This claim totals
$3,000.00.

Class 5 - Unsecured Claims of Franchise Tax Board – Impaired

Class 5 consists of the allowed unsecured priority claim of Franchise Tax Board. This claim shall
be paid in full. The monthly payment shall be $1,261.00 paid in two (2) equal installments
beginning 180 days after the Effective Date of Debtor’s plan. This claim totals $2,521.38.

                        4.4 Classes of General Unsecured Claims

Class 6 - General Unsecured Claims - Impaired

Class 6 consists of General unsecured claims that are not secured by property of the estate and are
not entitled to priority under §507(a) of the Code. The Debtor proposes to pay Class 6 claimants’
forty percent (40%) of each allowed claim. These claims shall be paid in fifty-four (54) equal
monthly installments beginning 180 days after the Effective Date of Debtor’s plan. The claims are
as follows:




                                                    7
        Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 8 of 19



               Creditor’s                                           Amounts

       a.   Delfa                                                   $85,000.00
       b.   Denso Products & Services Amer. Inc                     $87,330.59
       c.   FedEx-Express 1702-5475-9                               $38,984.66
       d.   Genuine Parts Source                                    $35,593.17
       e.   Hyundai Motor America, Inc.                             $15,000.00*
       f.   Internal Revenue Service                                $24,987.99
       g.   Techno Parts                                            $35,593.17
       h.   Tire and Wheel                                          $30,118.55
       i.   Weitron                                                 $15,188.00

       Total                                                        $367,796.13

*Debtor will file an Objection to Claim Number 11, filed by Hyundai Motor America, Inc.
in the amount of $3,644,000.00. The amount listed above for this creditor is the amount
Debtor believes is the total amount due.

Class 7 - General Unsecured (Small Claims) - Impaired

Class 7 consists of general unsecured claims less than thousand ($10,000.00) dollars, or any other
general unsecured creditor that chooses reduction of its claim to less than $10,000.00. Pursuant to
§1122(b) of the Code, Class 7 is an administrative convenience class that avoids exceptionally
small payments throughout the entire length of the plan. These claims shall be paid in twenty-four
(24) equal monthly installments beginning thirty (30) days after the Effective Date of Debtor’s
plan. The Debtor proposes to pay Class 7 claimants’ forty percent (40%) of each allowed claim.
The claims are as follows:

The claims are as follows:

       Creditor’s                                           Amounts

       a.   American Express National Bank (BMA)                    $8,800.24
       b.   American Express National Bank (SP)                     $8,478.95
       c.   ADT                                                     $ 122.98
       d.   Bayside Heating and Air Conditioning                    $ 150.00
       e.   Broussard Logistics                                     $3,446.68
       f.   Clear Freight                                           $6,705.50
       g.   Dedicated Delivery Professionals                        $2,443.01
       h.   DSV AIR & SEA INC                                       $7,962.95
       i.   Estes Express Lines                                     $3,306.12
       j.   Frontier                                                $ 554.20
       k.   Protection 1                                            $ 153.08
       l.   Rubicon                                                 $ 876.04
       m.   Sage Covina Chevrolet                                   $7,086.00
       n.   TXU Energy Retail Company LLC                           $1,460.85

                                                8
     Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 9 of 19



     o. The Hartford                                                  $3,963.65
     p. West Covina Nissan                                            $ 88.14

     Total                                                            $55,598.39


5. MEANS FOR EXECUTION OF THE PLAN

     5.1 Vesting of Property of the Estate in the Reorganized Debtor

     On the Effective Date of the Plan all property of the Debtor and of the Estate shall vest in
     the Reorganized Debtor free and clear of liens, claims, interests and encumbrances arising
     on or before the Effective Date, except as otherwise provided in the Plan or the
     Confirmation Order. If the Reorganized Debtor defaults in performing under the provisions
     of this Plan and this case is converted to a case under Chapter 7 prior to Substantial
     Consummation of this Plan, all property vested in the Reorganized Debtor and all
     subsequently acquired property owned by the Reorganized Debtor as of or after the
     conversion date shall revest in the Debtor and constitute property of the bankruptcy estate
     in the converted case.

     In addition to any rights specifically provided to a Claimant treated pursuant to the Plan, a
     failure by the Reorganized Debtor to make a payment to a creditor pursuant to the terms of
     the Plan shall be an event of default to that creditor under the Plan. If the Reorganized
     Debtor fails to cure an event of default as to such payments within ten (10) days after
     delivery of a written notice of default from such creditor, then such creditor may exercise
     any and all rights and remedies under non-bankruptcy law to collect such claim, including
     its rights as a judgment creditor if the Claimant is a judgment creditor of Debtor, or seek
     such relief as may be appropriate in the United States Bankruptcy Court. In the event of
     default as to a creditor, nothing in the Plan or order confirming Plan shall: (i) impact such
     creditor's lien rights that existed as the date of the filing of Debtor's petition for bankruptcy,
     and (ii) be construed to vest property in the Reorganized Debtor that was subject to a lien
     as of the date of the filing of Debtor's petition for bankruptcy.

     5.2 Continuation of Business Operations

     The Debtor will continue its business operations after confirmation.

     5.3 Management of the Reorganized Debtor

     Debtor plans to finance its repayment plan of reorganization through continued operation
     of its wholesale auto parts sales business. Mohammad H. Samana will continue to manage
     the Debtor.




                                                 9
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 10 of 19



5.4 Discharge of Debtor and Injunction

Except as otherwise provided in the Plan, the entry of the Confirmation Order, as of the
Effective Date, will act as a complete discharge of all Claims against the Debtor of any
nature at all, including, without limitation, any liability of a kind specified in sections
502(g), 502(h) or 501(I) of the Bankruptcy code, that arose, or has been asserted against
the Debtor any time before the Effective Date or that arises from any pre-confirmation
conduct of the Debtor whether or not the Claim is known to or knowable by the current or
any former holder of the Claim. The discharge of the Debtor will be effective as to each
Claim whether or not the Claim constituted an Allowed Claim and whether or not the
holder of the Claim voted to accept the Plan. In Addition, the Confirmation Order will
operate as a general resolution with prejudice, as of the Effective Date, of all pending legal
proceedings, if any, against the Debtor and its assets and properties and any proceedings
not yet instituted against the Debtor and its assets and properties, except as otherwise
provided in the Plan. As provided in section 524 of the Bankruptcy Code, the discharge
operates as an injunction against the prosecution of any Claim so discharged. Except as
otherwise expressly provided in the Plan or the Confirmation Order, all Persons who have
held, hold, or may hold Claims against the Debtor or who have held, hold or may hold a
Claim against the Debtor are permanently enjoined on and after the Effective Date from
(a) commencing or continuing in any manner any action or other proceeding of any kind
against the Debtor, or the Reorganized Debtor, or their property, with respect to any such
Claim or Equity Interest, (b) the enforcement, attachment, collection or recovery by any
manner or means of any judgment, award, decree or order with respect to any such Claim
against the Debtor, or the Reorganized Debtor, or their property, (c) creating, perfecting,
or enforcing any encumbrance of any kind against the Debtor, or the Reorganized Debtor,
or their property with respect to such Claim, and (d) asserting any right of subrogation of
any kind against any obligation due the Debtor, or the Reorganized Debtor, or the property
of the Debtor or the Reorganized Debtor with respect to any such Claim. Unless otherwise
provided in the Plan or by order of the Bankruptcy Court, all injunctions or automatic stays
provided for in this case pursuant to section 105, if any, or section 362 of the Bankruptcy
Code or otherwise, and in existence on the Confirmation Date will remain in full force and
effect until the Effective Date. Any claims against the Debtor’s current or former officers,
directors, employees and agents shall not be affected by the foregoing and shall not be
discharged. In addition, the foregoing shall not in any way affect any causes of action
available under Chapter 5 of the Bankruptcy Code. To the extent that the Texas State
Comptroller has valid, enforceable setoff rights under applicable law, such setoff rights are
expressly preserved.

5.5 Continuation of Anti-Discrimination Provisions of Bankruptcy Code

A governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit,
charter, franchise, or other similar grant to, condition such a grant to, or discriminate with
respect to such a grant against, the Debtor, the Reorganized Debtor, or another Person with
whom the Debtor has been or is associated or affiliated, solely because of the
commencement, continuation, or termination of the case or because of any provision of the



                                         10
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 11 of 19



Plan or the legal effect of the Plan, and the Confirmation Order will constitute an express
injunction against any such discriminatory treatment by a governmental unit.

5.6 Employment of Professionals and Experts

The Reorganized Debtor may, but shall not be required to, consult with attorneys,
accountants, appraisers, brokers or other parties necessary to assist in the proper
administration of this Plan and the affairs of the Reorganized Debtor.

5.7 General Powers

The Reorganized Debtor shall have all of the rights, powers and privileges set forth in this
Plan, the Confirmation Order or applicable corporate law. The officers of the Reorganized
Debtor shall have the power to take all such actions as in their judgment are necessary and
appropriate to effectuate the purposes of the Plan, including but not limited to each power
expressly granted in the subsections below and any power reasonably incidental thereto.
The officers of the Reorganized Debtor shall have the power to:

a.     Make all distributions for or contemplated by this Plan.
b.     Consistent with maintaining the value and liquidating the residual assets of the
       Reorganized Debtor, invest in time or demand deposits, including certificates of
       deposit issued by any bank approved as a depository institution by the United States
       Trustee’s office, United States Treasury bonds and other securities guaranteed by
       the full faith and credit of the United States of America or any agency thereof. Any
       and all investment instruments must have a maturity of not more than six (6) months
       from the date of issuance.
c.     Supervise and administer the resolution, settlement and payment of Claims and the
       distributions to the holders of Allowed Claims in accordance with this Plan.
d.     Enter into any agreement required by or consistent with the Plan and perform all of
       his obligations thereunder.
e.     Abandon any of the assets of the Reorganized Debtor is he concludes that such
       assets are of no benefit to the Creditors.
f.     Market and sell the Debtor’s assets in accordance with the exercise of prudent
       business judgment.
g.     Participate in or initiate any proceedings before the Bankruptcy Court or any other
       court of appropriate jurisdiction and participate as a party or otherwise in any
       administrative, arbitrative or other nonjudicial proceeding and litigate claims on
       behalf of the Reorganized Debtor, including without limitation all causes of action
       under Chapter 5 of the Bankruptcy Code and all state and federal causes of action
       or any other litigation which constitute an asset of the Reorganized Debtor and
       pursue to settlement or judgment such actions.
h.     Participate as a party-in-interest in any proceeding before the United States
       Bankruptcy Court involving the Chapter 11 Case.
i.     Act in the name of or in the place of the Debtor in any action before the United
       States Bankruptcy Court or any other judicial or administrative body.



                                         11
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 12 of 19



j.     Select and employ such professionals, agent or employees as they deem necessary
       to assist in the administration of the affairs of the Reorganized Debtor and
       compensate such persons.
k.     Hold any unclaimed distribution or payment to the holder of an Allowed Claim in
       accordance with this Plan.
l.     Propose any amendment, modification or supplement to this Plan or the
       Reorganized Debtor’s corporate governance documents.
m.     Receive, conserve and manage the assets of the Reorganized Debtor and sell or
       otherwise dispose of such assets for a price and upon such terms and conditions as
       they deem most beneficial to the Creditors and execute such deeds, bills of sale,
       assignments and other instruments in connection therewith.
n.     Open and maintain bank accounts on behalf of or in the name of the Reorganized
       Debtor.
o.     Pay all taxes, make all tax withholdings and file tax returns and tax information
       returns and make tax elections by and on behalf of the Reorganized Debtor.
p.     Pay all lawful expenses, debts, charges and liabilities of the Reorganized Debtor.
q.     Enforce all provisions of this Plan.
r.     Protect, perfect and defend the title to any of the assets of the Reorganized Debtor
       and enforce any bonds, mortgages or other obligations or liens owned by the
       Reorganized Debtor.
s.     Carry insurance coverage, including insurance to protect the post-confirmation
       officers and directors against claims brought against the post-confirmation officers
       and directors acting in their capacities with the Reorganized Debtor, in such
       amounts as they deem advisable.
t.     Establish such reserves for taxes, assessments and other expenses of administration
       of the Reorganized Debtor as may be necessary and appropriate for the proper
       operation of matters incident to the affairs of the Reorganized Debtor.
u.     Exercise such other powers and duties as are necessary or appropriate in his
       discretion to accomplish the purposes of the Plan.

5.8    Limitations on the Powers of the Reorganized Debtor’s Management

Notwithstanding anything in this Plan to the contrary, and only with a Bankruptcy Court
Order entered after notice and hearing, may the Reorganized Debtor’s management:

a.     Modify and amend this Plan, except in the manner set forth herein.
b.     Loan Available Cash or any of the assets of the Reorganized Debtor to any officer,
       manager or partner.
c.     Make any compromise regarding the amount of any payment due to the
       Reorganized Debtor, agree to a discounted payment on any obligation to the
       Reorganized Debtor, or sell any obligation to the Reorganized Debtor, if the
       compromise, discount or sale results in payments to the Reorganized Debtor in an
       amount that is 30% less than the amount at which such payment or obligation could
       otherwise be prepaid.
d.     Settle any claim objection, which settlement results in cumulative payments of
       more than $10,000.

                                        12
    Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 13 of 19



    e.     Settle any lawsuit or adversary proceeding commenced against the Reorganized
           Debtor which settlement results in cumulative payments of more than $10,000.
    f.     Sell the real property of the Debtor.
    g.     Refinance the real property of the Debtor.

    5.9    Records

    The Reorganized Debtor shall maintain books and records relating to the affairs of the
    Reorganized Debtor, and all expenses incurred by or on behalf of the Reorganized Debtor.
    The Reorganized Debtor shall also maintain records relating to all distributions either
    required to be made or effectuated under this Plan.

    5.10    Effectuating Documents and Necessary Authorizations

    The Plan Documents, which consist of all documents and exhibits that aid in effectuating
    the Plan will be executed and, if appropriate, filed with the appropriate governmental
    authorities on or before the Effective Date of the Plan, and they will become effective on
    the Effective Date of the Plan. The officers of the Reorganized Debtor will have authority
    to execute, deliver, file, or record such contracts, instruments, releases, indentures, and
    other agreements or documents and take such actions as may be necessary or appropriate
    to effectuate and further evidence the terms and conditions of the Plan. The Reorganized
    Debtor, if and to the extent necessary, will seek such orders, judgments, injunctions,
    regulatory approvals, and rulings that may be required to carry out and further the
    intentions and purposes, and give full effect to the provisions of the Plan.

    5.11    Reliance by Officer and Management

    The Reorganized Debtor’s Officers may relay, and shall be fully protected in acting or
    refraining from acting, upon any resolution, statement, certificate, instrument, opinion,
    report, notice, request, consent, order or other instrument or document which he reasonably
    believes to be genuine and to have been signed or presented by the proper party or parties
    or, in the case of cables, telecopies and telexes, to have been sent by the property party or
    parties, and the Reorganized Debtor’s officers may conclusively rely as to the truth of the
    statements and correctness of the opinions expressed therein. The Reorganized Debtor’s
    officers may consult with counsel, and any opinion of counsel shall be full and complete
    authorization and protection in respect of any action taken or suffered by him in accordance
    therewith.

6. CLAIM OBJECTION PROCEDURES

    6.1 Objection Deadline and Process

    The Reorganized Debtor shall have the exclusive right to object to the allowance of any
    Claims provided for under the Plan. All Claim objections must be filed within 120 days
    after the Effective Date of the Plan. All requests for a determination under 11 U.S.C. §505
    must be filed within 120 days after the Effective Date of the Plan.

                                             13
    Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 14 of 19




     6.2 Provisions Governing Distributions

     No distributions shall be made to any Class until all of the Claims in that class are resolved
     and an Allowed Amount is reached either by agreement or by Court Order. Subject to
     Bankruptcy Rule 9010, distributions to holders of Allowed Claims will be made at the
     address of each such holder as set forth on the proofs of claim filed by such holders, or at
     the last known address of such holder if no proof of claim is filed or if the Debtor has been
     notified in writing of a change of address. If any holder’s distribution is returned as
     undeliverable, no further distributions to such holder will be made unless and
     until the Reorganized Debtor is notified in writing of such holder’s then current address.
     All claims for undeliverable distributions must be made on or before the later of the first
     the anniversary of the Effective Date of the Plan, or the ninetieth (90) day following the
     date on which such Claim is allowed. After such date, all unclaimed distributions will
     revert to the Debtor, and the Claim of any holder with respect to such distribution will be
     discharged and forever barred. Checks issued in respect of Allowed Claims will be null
     and void if not negotiated within six (6) months after the date of issuance thereof.

7. EFFECT OF REJECTION BY ONE OR MORE CLASSES OF CLAIMS

     7.1 Impaired Classes to Vote

     Each impaired class of Claims and Interests shall be entitled to vote separately to accept or
     reject the Plan. A holder of a Disputed Claim which has not been temporarily allowed for
     purposes of voting on the Plan may vote only such Disputed Claim in an amount equal to
     the portion, if any, of such Claim shown as fixed, liquidated and undisputed in the Debtor’s
     Schedules.

     7.2 Acceptance by Class of Creditors

     A class shall have accepted the Plan if the Plan is accepted by at least two-thirds (2/3) in
     amount and more than one-half (1/2) in number of the Allowed Claims of such class that
     have voted to accept or reject the Plan.

     7.3 Reservation of Cramdown Rights

     In the event that any impaired class shall fail to accept this Plan in accordance with section
     1129 (a) of the Bankruptcy Code, the Debtor reserves the right to request the Bankruptcy
     Court to confirm the Plan in accordance with the provisions of Section 1129(b) of the
     Bankruptcy Code.




                                              14
     Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 15 of 19



8. EFFECT OF CONFIRMATION

     8.1 Legally Binding Effect

     The provisions of this Plan shall bind all Creditors and Interest Holders, whether or not
     they accept this Plan. On and after the Effective Date, all holders of Claims shall be
     precluded and enjoined from asserting any Claim against the Debtor or its assets or
     properties based on any transaction or other activity of any kind that occurred prior to the
     Confirmation Date except as permitted under the Plan.

     8.2 Revesting of Property in the Debtor

     Upon the Effective Date of the Plan, all remaining property of the Estate shall vest in and
     become property of the Reorganized Debtor.

     8.3 Liens, Claims and Encumbrances

     Except as otherwise specifically provided in this Plan, or in the Confirmation Order, on the
     Effective Date of the Plan all property vesting in and becoming property of the Reorganized
     Debtor shall be free of all liens, claims and encumbrances.

     8.4 Injunction

     Except as otherwise provided in the Plan, holders of Claims are enjoined from threatening,
     commencing or continuing any lawsuit or other legal or equitable action against the Debtor,
     or its property to recover any Claim or Interest.

     8.5 Causes of Action

     All claims and causes of action, including but not limited to claims recoverable under
     section 550 of the Bankruptcy Code are hereby preserved and retained for enforcement by
     the Reorganized Debtor after the Effective Date.

9. RETENTION OF JURISDICTION

     9.1 Exclusive Bankruptcy Court Jurisdiction

     The Bankruptcy Court shall retain and have exclusive jurisdiction over the Chapter 11 Case
     for the following purposes after the Effective Date:

     9.2 to ensure that the purpose and intent of the Plan are carried out;

     9.3 to consider any modification of the Plan under section 1127 of the Bankruptcy Code
     before substantial consummation as defined in section 1101(2) of the Bankruptcy Code;




                                              15
     Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 16 of 19



     9.4 to hear and determine all Objections to Claims, controversies, motions, applications,
     suits and disputes that may be pending at or initiated after the Effective Date;

     9.5 to classify the Claims of any creditor and to re-examine Claims which have been
     allowed for purposes of voting, and to determine Objections which may be filed to Claims;

     9.6 to hear, determine, and enforce all claims and causes of action which may exist on
     behalf of the Debtor or its Estate, including but not limited to all causes of action available
     to the Debtor under Chapter 5 of the Bankruptcy Code;

     9.7 to consider and act on the compromise and settlement of any Claim against or cause of
     action on behalf of the Debtor or the Estate;

     9.8 to hear and determine all controversies, suits, and disputes that may arise in connection
     with the interpretation, execution, or enforcement of the Plan;

     9.9 to hear and determine all requests for compensation and/or reimbursement of expenses
     for services rendered or expenses incurred prior to the Effective Date which may be made
     after the Effective Date of the Plan;

     9.10 to enforce and interpret by injunction or otherwise the terms and conditions of the
     Plan;

     9.11 to enter an order closing the Chapter 11 Case;

     9.12 to correct any defect, cure any omission, or reconcile any inconsistency in the Plan or
     Confirmation Order which may be necessary or helpful to carry out the purposes and intent
     of the Plan;

     9.13 to consider and act on such other matters consistent with the Plan as may
     be provided in the Confirmation Order;

     9.14 to issue orders in aid of execution and implementation of this Plan to the extent
     authorized by 11 U.S.C. § 1142 or provided by the terms of this Plan; and

     9.15 to decide issues concerning the Federal or state tax liability of the Debtor or the
     Reorganized Debtor which may arise in connection with the confirmation or consummation
     of this Plan.

10. LIMITATION ON JURISDICTION

     In no event shall the provisions of this Plan be deemed to confer in the Bankruptcy Court
     jurisdiction greater than that established by the provisions of 28 U.S.C. §§ 157 and 1334.




                                               16
    Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 17 of 19




11. CONDITIONS TO CONFIRMATION AND CONSUMMATION OF PLAN

     11.1 Conditions to Confirmation of Plan

     The Plan will not be effective unless (a) the Confirmation Order becomes a Final Order,
     and, (b) all Plan Documents and other applicable corporate documents necessary or
     appropriate to the implementation of the Plan have been executed, delivered, and where
     applicable, filed with the appropriate governmental authorities.

     11.2 Annulment of Plan if Conditions Not Waived or Satisfied

     The Debtor reserves the right to waive any of the conditions precedent to the effectiveness
     of either the Confirmation Order or the Plan. If any of the conditions precedent are not
     waived, and are not satisfied within the specified time periods or can no longer occur, the
     Confirmation Order will be annulled and the Debtor and all parties in interest will return
     to the status quo ante immediately before the entry of the Confirmation Order.

12. MISCELLANEOUS PROVISIONS

     12.1 Payment of Fees

     The Reorganized Debtor shall timely pay post-confirmation quarterly fees assessed under
     28 U.S.C. § 1930(a)(6) until such time as the Bankruptcy Court enters a final decree closing
     this Chapter 11 case, or enters an order either converting this case to a case under Chapter
     7 or dismissing this case. After confirmation, the Reorganized Debtor shall file with the
     Bankruptcy Court and shall transmit to the United States Trustee and true and correct
     statement of all disbursements made by the Reorganized Debtor for each quarter, or portion
     thereof, that this Chapter 11 case remains open.

     12.2 Compliance with Tax Requirements

     In connection with this Plan, the Debtor shall comply with all withholding and reporting
     requirements imposed by federal, state, and local taxing authorities, and Distributions
     hereunder shall be subject to such withholding and reporting requirements.

     12.3 Method of Surrender

     In the event that any property is surrendered pursuant to this Plan, the surrender shall be
     effective by the filing of a notice with the Clerk within 30 days of the Effective Date
     reflecting the Debtor’s intent to surrender the property.

     12.4 Amendment of the Plan

     This Plan may be amended or modified by the Debtor before, or by the Reorganized Debtor
     after, the Effective Date as provided in section 1127 of the Bankruptcy Code.

                                             17
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 18 of 19




12.5 Withdrawal of Plan

The Debtor reserves the right to withdraw this Plan at any time prior to the Confirmation
Date. If the Debtor withdraws this Plan prior to the Confirmation Date, or, if the
Confirmation Date or the Effective Date does not occur, then this Plan shall be deemed
null and void. In such event, nothing contained herein shall be deemed to constitute an
admission, waiver or release of any Claims by or against the Debtor or any other person,
or to prejudice in any manner the rights of the Debtor, the Debtor’s estate or any person in
any further proceedings involving the Debtor.


12.6 Notices

Any notices required to be given under this Plan shall be in writing. Any notice that is
allowed or required hereunder except for a notice of change of address shall be considered
complete on the earlier of (a) three days following the date the notice is sent by United
States mail, postage prepaid, or by overnight courier service, or in the case of mailing to a
non-United States address, air mail, postage prepaid, or personally delivered;
or (b) the date the notice is actually received. Notices shall be sent to:

(a)
If to the Debtor, at:
TRANS WORLD SERRVICES, INC.
c/o Law Office of Nelson M. Jones III
440 Louisiana, Suite 1575
Houston, Texas 77002

(b)
If to the U.S. Trustee, at:
United States Trustee’s Office
515 Rusk, Suite 3516
Houston, TX 77002

(c)
If to any Creditor in its capacity as such, at its address or facsimile number as reflected on
its proof of claim or Notice of Appearance, if any.

(d)
To any counsel for the Reorganized Debtor at such address or facsimile number as provided
by the Reorganized Debtor.

12.7. Due Authorization by Creditors

Each and every Creditor who elects to participate in the Distributions provided for herein
warrants that it is authorized to accept in consideration of its Claim against the Debtor the

                                         18
Case 18-32660 Document 91 Filed in TXSB on 03/14/19 Page 19 of 19



Distributions provided for in this Plan and that there are no outstanding commitments,
agreements, or understandings, express or implied, that may or can in any way defeat or
modify the rights conveyed or obligations undertaken by it under this Plan.

12.8 Filing of Additional Documentation

On or before the Effective Date, the Debtor may file with the Bankruptcy Court such
motions seeking authority to sell its assets or the refinance its assets or agreements and
other documents as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of this Plan.

12.9 Implementation

The Debtor and the Reorganized Debtor shall be authorized to perform all reasonable,
necessary and authorized acts to consummate the terms and conditions of the Plan, save
and except the Debtor and the Reorganized Debtor shall seek and obtain Court approval
for any sale or refinance of its property.


March 14, 2019


Respectfully submitted,

/s/ Nelson M. Jones III                      /s/ Mohammad H. Samana
Nelson M. Jones III                          Mohammad H. Samana, Manager
SBN 10973400
440 Louisiana, Suite 1575
Houston, Texas 77002
(713) 236-8736
(713) 236-8990 (fax)
njoneslawfirm@aol.com




                                        19
